Opinion issued March 10, 2015




                                   In The

                            Court of Appeals
                                   For The

                        First District of Texas
                         ————————————
                            NO. 01-14-00190-CR
                         ———————————
                        ERNEST KIZEE, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee



                 On Appeal from the 182nd District Court
                         Harris County, Texas
                     Trial Court Case No. 1338327



                        MEMORANDUM OPINION

     In 2012, appellant, Ernest Kizee, pleaded guilty to the third-degree felony

offense of assault on a person with whom he had a dating relationship—second
offense. 1 The trial court deferred adjudication of guilt and placed appellant on

community supervision for three years. In November 2013, the State moved to

adjudicate guilt, alleging that appellant had violated four different conditions of his

community supervision.      At a hearing on the motion to adjudicate, the State

presented evidence that appellant had violated two conditions, and the trial court

found that appellant had violated those two conditions of his community

supervision.    The trial court revoked appellant’s community supervision,

adjudicated him guilty of the charged offense, and assessed punishment at three

years’ confinement. In his sole issue, appellant contends that the State failed to

present sufficient evidence to support the revocation of his community supervision.

      We affirm.

                                    Background

      In 2012, pursuant to an agreed recommendation on punishment, appellant

pleaded guilty to the offense of assault on a person with whom he had a dating

relationship—second offense. The trial court deferred adjudication of guilt and

placed appellant on community supervision for three years.            The terms and

conditions of appellant’s community supervision required him to “[c]ommit no

offense against the laws of this or any other State or of the United States” and to

“[w]ork faithfully at suitable fulltime employment and present written verification


1
      See TEX. PENAL CODE ANN. § 22.01(b)(2) (Vernon Supp. 2014).

                                          2
of employment . . . to your Community Supervision Officer on each reporting

date.”     The terms and conditions stated, in all capital letters, “YOU MUST

PROVIDE A PAYCHECK STUB THAT LISTS THE NUMBER OF HOURS

WORKED, RATE OF PAY AND TAXES WITHHELD AT EACH OFFICE

VISIT.”

         In November 2013, the State moved to adjudicate guilt, alleging that

appellant had violated four separate conditions of his community supervision.

Specifically, the State alleged that appellant had committed a new offense against

the laws of Texas by causing bodily injury to Vanesa Watts, a person with whom

appellant had a dating relationship, by applying pressure to Watts’s neck and

impeding her normal breathing or circulation. The State also alleged that appellant

had failed to obtain suitable employment and provide proof of his employment at

each office visit to his community supervision officer.2

         The trial court held a hearing on the State’s motion to adjudicate guilt. Joy

Henderson, appellant’s community supervision officer, testified that appellant

agreed to the conditions of community supervision. One of the conditions required


2
         The State also alleged that appellant had violated two other conditions of his
         community supervision: (1) a prohibition against walking, driving by, or
         presenting himself within 200 yards of a specified address; and (2) a requirement
         that he participate in an electronic monitoring program by wearing a GPS device.
         The State abandoned these allegations before the hearing on its motion to
         adjudicate guilt and therefore did not present any evidence concerning appellant’s
         alleged violation of these two conditions.

                                             3
appellant to be “gainfully employed,” and, when asked by the State whether

appellant had complied with that condition, Henderson testified, “Not completely.”

Henderson stated that appellant was employed at the time that he began

community supervision, but several months into his supervision period, he stopped

providing proof of employment.        Henderson testified that appellant began a

succession of jobs in April 2013, but after that point in time, he never provided

actual proof of employment, which was one of the conditions of his community

supervision. She stated that it was appellant’s responsibility to provide proof of

employment at each office visit.

      On cross-examination, Henderson agreed that, after April 2013, appellant

reported to her during his office visits that he was employed at various jobs.

However, he did not provide official documentation of his employment.

Henderson acknowledged that although appellant had been violating the

employment condition since April 2013, she did not notify the court of the

violations until September 2013. She agreed that she was supposed to notify the

court of violations of the terms and conditions of a defendant’s community

supervision “[a]s soon as the violations occur.”

      Vanesa Watts testified at the hearing that she and appellant were in a dating

relationship during October 2013. On the night of October 5, 2013, she and

appellant attended a party at a friend’s apartment. Both Watts and appellant had



                                         4
been drinking, and during the course of this party appellant held a knife to Watts’s

throat and threatened her. Watts and appellant spent the night at Watts’s friend’s

apartment, and the next day appellant woke Watts up and started yelling at her.

Watts left the apartment to go to the store. On her way back to the apartment, she

called appellant and told him that he needed to leave and that she did not want to

date him anymore.

      When Watts returned to the apartment, appellant was angry with her, and

they began arguing. During this argument, appellant pushed Watts onto the couch,

pinned her arm to the couch, and started choking her by putting his hands around

her throat. Watts testified that appellant’s hands around her neck made it difficult

for her to breathe. Watts was in pain, and appellant left visible scratches on her

arm and her neck.

      On cross-examination, Watts acknowledged that she has a criminal history

and that she has been diagnosed with bipolar disorder. Watts also testified that she

takes medication for her illness that she is not supposed to mix with alcohol.

      The trial court found that appellant violated two conditions of his

community supervision: (1) he “committed a law violation against the state,” and

(2) he “failed to maintain suitable employment.”        The trial court adjudicated

appellant guilty of the charged offense and assessed punishment at three years’

confinement. This appeal followed.



                                          5
                     Revocation of Community Supervision

      In his sole issue, appellant contends that the trial court abused its discretion

in revoking his community supervision because the State failed to present

sufficient evidence to support the court’s finding that he violated two conditions of

his community supervision.

      A. Standard of Review

      A trial court’s decision to proceed to an adjudication of guilt and revoke

deferred-adjudication community supervision is reviewable in the same manner as

a trial court’s revocation of ordinary community supervision. See TEX. CODE

CRIM. PROC. ANN. art. 42.12 § 5(b) (Vernon Supp. 2014); Lawrence v. State, 420
S.W.3d 329, 331 (Tex. App.—Fort Worth 2014, pet. ref’d). At a hearing to revoke

a defendant’s community supervision, the State must prove by a preponderance of

the evidence that the defendant has violated a condition of his community

supervision. Rickels v. State, 202 S.W.3d 759, 763–64 (Tex. Crim. App. 2006)

(quoting Scamardo v. State, 517 S.W.2d 293, 298 (Tex. Crim. App. 1974)); Silber

v. State, 371 S.W.3d 605, 611 (Tex. App.—Houston [1st Dist.] 2012, no pet.).

“[A]n order revoking probation must be supported by a preponderance of the

evidence; in other words, that greater weight of the credible evidence which would

create a reasonable belief that the defendant has violated a condition of his




                                          6
probation.” Rickels, 202 S.W.3d at 763–64 (quoting Scamardo, 517 S.W.2d at

298); Silber, 371 S.W.3d at 611.

      Our appellate review of an order revoking a defendant’s community

supervision is limited to determining whether the trial court abused its discretion in

ruling that the defendant violated the terms of his community supervision. Rickels,
202 S.W.3d at 763 (quoting Cardona v. State, 665 S.W.2d 492, 493 (Tex. Crim.

App. 1984)); Duncan v. State, 321 S.W.3d 53, 56–57 (Tex. App.—Houston [1st

Dist.] 2010, pet. ref’d). We examine the evidence in the light most favorable to the

trial court’s order. Duncan, 321 S.W.3d at 57; Canseco v. State, 199 S.W.3d 437,

439 (Tex. App.—Houston [1st Dist.] 2006, pet. ref’d). “The trial court is the

exclusive judge of the credibility of the witnesses and must determine whether the

allegations in the motion to revoke are sufficiently demonstrated.” Canseco, 199
S.W.3d at 439; see also Shah v. State, 403 S.W.3d 29, 34 (Tex. App.—Houston

[1st Dist.] 2012, pet. ref’d) (“Reconciliation of conflicts and contradictions in the

evidence was within the province of the trial court, and such conflicts will not call

for reversal if there was enough credible testimony to support the conviction.”).

      A finding of a single violation of the terms and conditions of community

supervision is sufficient to support revocation. Silber, 371 S.W.3d at 611; Joseph

v. State, 3 S.W.3d 627, 640 (Tex. App.—Houston [14th Dist.] 1999, no pet.); see

also Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App. 1980) (“We need not



                                          7
address appellant’s other contentions since one sufficient ground for revocation

will support the court’s order to revoke probation.”). Thus, to prevail on appeal,

the defendant must successfully challenge all of the findings that support the

revocation order. Silber, 371 S.W.3d at 611; Joseph, 3 S.W.3d at 640 (citing Jones

v. State, 571 S.W.2d 191, 193–94 (Tex. Crim. App. 1978)).

      B. Commission of New Offense

      In its motion to adjudicate guilt, the State alleged that appellant violated the

terms and conditions of his community supervision by, among other things,

committing a new offense against the laws of Texas, specifically, by assaulting

Vanesa Watts, a person with whom he had a dating relationship. To prove this

violation as alleged in the motion to adjudicate, the State had to establish, by a

preponderance of the evidence, that appellant intentionally and knowingly caused

bodily injury to Watts, a person with whom he had a dating relationship, by

“impeding the normal breathing or circulation of the blood of [Watts] by

APPLYING PRESSURE TO [WATTS’S] NECK.” See TEX. PENAL CODE ANN.

§ 22.01(a)(1), (b)(2)(B) (Vernon Supp. 2014) (providing that assault is third degree

felony if committed against person with whom defendant has dating relationship

and defendant commits offense by intentionally, knowingly, or recklessly

impeding complainant’s normal breathing or circulation of blood by applying

pressure to complainant’s neck); TEX. FAM. CODE ANN. § 71.0021(b) (Vernon



                                          8
2014) (defining “dating relationship” as “a relationship between individuals who

have or have had a continuing relationship of a romantic or intimate nature”). The

testimony of a single eyewitness may provide sufficient evidence to support a

finding that the defendant violated a condition of community supervision. See

Davis v. State, 177 S.W.3d 355, 359 (Tex. App.—Houston [1st Dist.] 2005, no

pet.) (stating that it is “well established” that conviction may be based on

testimony of single eyewitness); Lewis v. State, 126 S.W.3d 572, 575 (Tex. App.—

Texarkana 2004, pet. ref’d) (stating same).

      At the hearing on the State’s motion to adjudicate, Vanesa Watts testified

that she and appellant were in a dating relationship in October 2013. Watts stated

that she and appellant were staying at a friend’s apartment on the night of October

5, 2013. During a party at this apartment, appellant threatened Watts by holding a

knife to her throat. The next day, appellant woke her up by yelling at her. Watts

left her friend’s apartment to go to the store, and on her way back she called

appellant and told him to remove his belongings from her friend’s apartment

because she felt that he “was an abusive guy” and she did not want to date him

anymore.

      When Watts returned to the apartment, she testified that appellant was there

and was angry with her. Watts and appellant argued, and during the course of this

argument appellant pushed Watts to the couch, pinned her arms, and choked her by



                                         9
placing his hands around her throat. Watts testified that appellant’s actions caused

her pain and made it difficult for her to breathe, and she had visible scratches on

her arm and her neck after the incident.

      The State, therefore, presented evidence that appellant intentionally or

knowingly caused bodily injury to Watts, a person with whom he had a dating

relationship, by applying pressure to her neck and impeding her breathing or

circulation. See Castilla v. State, 374 S.W.3d 537, 539 (Tex. App.—San Antonio

2012, pet. ref’d) (“An eyewitness’s testimony, alone, can be legally sufficient to

support a guilty verdict.”); Davis, 177 S.W.3d at 359.

      Appellant argues, however, that Watts was not a credible witness because

she testified that she and appellant had been drinking on the date of the offense,

she took medication for bipolar disorder that she was not supposed to mix with

alcohol, and she had a “substantial criminal history.” As the State points out,

Watts testified that she and appellant had been drinking on the night of October 5,

2013, the day before the new offense alleged in the State’s motion to adjudicate

occurred. She did not testify that she and appellant had been drinking on October

6, 2013. Watts also acknowledged her prior criminal history and her bipolar

diagnosis, but she denied that she had ever been “momentarily out of control”

because of her illness.    She also testified that she does not take her bipolar

medication when she drinks alcohol.



                                           10
      As the fact finder at a hearing on a motion to adjudicate guilt, the trial court

is the exclusive judge of the credibility of the witnesses. See Canseco, 199 S.W.3d

at 439. It was therefore within the sole province of the trial court to consider

Watts’s testimony and evaluate her credibility. The trial court was free to credit

Watts’s testimony that she was not drinking at the time appellant committed the

new offense, that she had not mixed her medication with alcohol at the time of the

new offense, and that appellant committed the new offense when he pushed her

onto a couch and choked her by wrapping his hands around her neck. See id.

      Viewing the evidence in the light most favorable to the trial court’s ruling,

as we must, we conclude that the trial court reasonably could have concluded that

the State proved, by a preponderance of the evidence, that appellant violated at

least one of the terms and conditions of his community supervision. See Rickels,
202 S.W.3d at 763–64. We therefore hold that the trial court did not abuse its

discretion in revoking appellant’s community supervision and adjudicating him

guilty of the charged offense.

      We overrule appellant’s sole issue. 3


3
      Because we have concluded that the State established, by a preponderance of the
      evidence, that appellant violated one of the terms and conditions of his community
      supervision by committing a new offense against the laws of the state of Texas, we
      need not address whether the State presented sufficient evidence that appellant
      violated the condition requiring him to be gainfully employed by not presenting
      proof of employment at each visit to his community supervision officer. See
      Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App. 1980) (“We need not

                                          11
                                     Conclusion

      We affirm the judgment of the trial court.




                                               Evelyn V. Keyes
                                               Justice

Panel consists of Justices Keyes, Higley, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




      address appellant’s other contentions since one sufficient ground for revocation
      will support the court’s order to revoke probation.”); Silber v. State, 371 S.W.3d
605, 611 (Tex. App.—Houston [1st Dist.] 2012, no pet.) (stating that finding of
      single violation of terms of community supervision is sufficient to support
      revocation).

                                          12